831 F.2d 298
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Leonard FAYMORE, Defendant-Appellant
No. 85-3501.
United States Court of Appeals, Sixth Circuit.
Oct. 13, 1987.

1
Before WELLFORD and RALPH B. GUY, Jr., Circuit Judges, and JAMES HARVEY, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Defendant has appealed from the district court's denial of his motion for reduction of sentence under Fed.R.Crim.P. 35(b).  On appeal the parties have briefed the issues, defendant proceeding pro se.


4
A Rule 35 motion for reduction of sentence is addressed to the sound discretion of the sentencing court.    United States v. Brummett, 786 F.2d 720, 723 (6th Cir.1986).  Defendant has failed to present any argument which persuades us that the district court abused its discretion in this matter.  The sentence as imposed is well within the allowable limits and is amply supported by the circumstances of this case.  Defendant's claim of disparate sentencing is meritless.  We affirm.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable James Harvey, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation